—Judgment, Supreme Court, New York County (John Bradley, J.), rendered September 21, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the second degree, and sentencing him to concurrent terms of 10 to 20 years and 3 to 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s intent to kill could reasonably be inferred from his conduct and his statement to the victim (see, People v Pabellon, 198 AD2d 87, lv denied 83 NY2d 808).
Since defendant requested no relief other than a curative instruction, which was provided by the court to defendant’s satisfaction, he did not preserve his claim that the prosecutor improperly commented on his post-arrest demeanor, an issue initially referred to by the defense summation, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the curative instruction was sufficient to prevent any prejudice.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Andrias, Ellerin and Saxe, JJ.